Title: To John Adams from Louisa Catherine Johnson Adams, 1 January 1823 to 20 January 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					1-20 Jan 1823
				
				1st January. If the weather to day is ominous of the storms of the ensuing year we must not expect much quiet—Let it come—I will not flinch be the end what it may—We went to the Presidents where we found a much larger party assembled than would have been expected considering the difficulties attendant on a sortie in such an inclement day—The Corps diplomatique paid their usual compliment and we had a company of twenty at dinner—Mr King Genl Stokes Gov Brown Gov Jennings Gov Knight Mr Eddy Mr Fuller Dr Holcomb Dr Darlington Mr Breckenridge Mr Holmes of Miss. Mr Harris Mr Ingham Mr Mills—Genl Cocke did not come but we waited for him an hour—This was not so agreable as the last dinner—Mr King is not in good spirits this winter—He is labouring under the worst of feelings of discontent and mortification which having once siezed on a man’s mind render him fretful unsocial and unhappy—God grant that whatever is in store for me I may never embitter the remnant of my days by this sort of restless irritation which is calculated to prove a torment to ourselves without a shadow of benefit to any human being—Let me be satisfied with my own conduct and I defy slander and the foul  kind. Eveng alone.2d. The weather continued so bad it was impossible to go out until late but I continue to pay a number of visits and saw Mrs Woodcock a Lady from New York—There is a good deal of affectation in her manner and a little something bordering on pedantry in her conversation. But on the whole she is an agreable Woman. Mrs Blackledge and Mrs Hill were neither of them visible in consequence of indisposition—The former is attractive from her extreme simplicity. Mrs Hill is a reader She put a question to me which embarrassed not me a little to answer She asked me which I preferred as an Epic Poem The Henriade or Paradise Lost. She is a fine Woman.3d. Went to the Presidents to dinner my Sons had the honor of an invitation as well as my Niece—We met there Mr & Mrs Lloyd Mr & Mrs Brown of the Senate Mr & Mrs Johnston Mr Mrs & Miss Dickinson Mr & Mrs W S Smith Mr  Mrs & Miss Bibby Dr Everett and Mr Maury—Mrs Monroe is handsomer than ever and in fine health. Mrs Hay was sick and did not appear—I had some pleasant conversation with the President and Mr Morgan who is a very agreable Man The dinner was less stiff than usual. Though the Fog was so thick we could scarcely see Mr A—thought we might as well finish the Evening at Col Thomson’s where we met a small party and were very sociable—I had some conversation with Baron Maltitz whom I found a very sensible well informed Man notwithstanding that he has passed for a fool ever since he has been here—upwards of a year. Genl Smythe has attacked Mr A with great malice by way of insuring his election in the next Congress in a letter to his Constituents—Mr A has answered it in a manner that will do him more honour than any thing he has yet written—I was so delighted by this production that I could not omit an appeal so manly so fraught with every good and honourable feeling, that I actually threw my arms round his neck and shed tears of pleasure.4th We remained at home all day—In the Evening Dr Mease who we thought was in Philadelphia sat an hour with us. He has been quite sick and proposes to return thither on Tuesday. received two letters one from Mr Hopkinson acknowledging the receipt of Mr Adams’ bust—The other from Elizabeth a really well written elegant Letter in which she informs me she intends to visit me the end  of this Month. In Politics we have little or nothing stirring as Congress have nothing to do in Doors. a conversation which saves me from committing many indiscretions and I hope I avoid the imputation of intrigue among the Members of Congress.My dear GrandfatherHaving this opportunity of a vacuum in my Mothers journal not yet filled up I hasten to inform address you. I can scarcely say any thing which you do not know from my Mother—I am exceedingly pleased with the news it being all novelty to me at least my opportunity of seeing is more enlarged. the Ladies are as lovely as ever or rather more so this winter than usual the gayety not so great—as to Politics I meddle not. I find it much the most delightful manner of going on without it. We are more at home this winter than any I ever knew we pass a whole week with but two invitations though this is certainly a very dissipated place yet I am in hopes that neither of us will return tainted by the infletion.You hear all from Mother which I have to say it would be, but therefore the only proper repetition therefore to continue— Your dutiful GrandsonC F A.The family are all well and happy—I have in contemplation a visit to my Maryland relations—5th Went to Church at Mr Bakers Mary and the three boys accompanied me—Mr Post gave us a very long Prayer and I thought a poor Sermon—There was a Storm of hail rain and wind when we went but it cleared up and the Sun shone before we returned. In the Evening Mr Petry Miss Forrest and Dr Thornton came and sat with us. Mr Petry informed us of the arrival of Mr  de Bresson and that Baron de Neuville was appointed to make a definitive Treaty with this Country in France in consequence of which he was not to go to Constantinople. Mr de Bresson has obtained the consent of the King to marry Miss Thompson the daughter of the Secretary of the Navy and the Wedding, it is said will take place very soon. Mr Petry told me also of the elopement of Miss Mayo. She left her Mothers home went and procured a license and met the Gentleman at a third house where they were married immediately after which she wrote to inform her Mother who sent General Scott to bring them home. The Mother had given a conditional Consent provided they would wait a year.6th Went with my sister to Mr Kings his portrait will be an excellent likeness but the sittings are very tedious. In the evening a large Ball at Mrs Brown’s. She is certainly a pleasant cheerful good tempered woman. Pleased with herself and enjoying really the manifold blessings in her possession—My health is so unusually good this Winter I am enabled to go through with much more fatigue and my Spirits are proportionably higher. With my Husband and my Children I care very little for any thing that is going forward.7th Went out and returned visits and distributed Cards according to Custom. In the Evening had a party of about 100 among whom the Vice President and his lady and a number of Members of Congress. The Young Ladies danced to the Piano and my Evenings still obtain their reputation—On these occasions it is not possible to support a conversation8th Received a number of morning visits—Dined with a party at Mrs Brown’s consisting of Mr & Mrs Calhoun Mr & Mrs Benton Mr & Mrs Johnston Mr & Mrs J Lloyd Mr Van Buren Mr Goran Mr Rocafuerte & Mr Miralla—As I sat between Mr Van Buren and Mr Calhoun I had the pleasure of participating in a charming conversation—These Gentlemen are both distinguished for Talents—The former is one of the leading men in New York active & enterprizing the latter intriguing and social—there was therefore much animated conversation in which I occasionally joined & time slipped away unnoticed—In the Evening we went to the Drawing room and I never saw Mrs Monroe look better or in better spirits. Mrs Hay’s health is very precarious and she is in the same way in which I was last Winter. We returned very early as usual—In consequence of no notice being given until late last Evening the Drawing room was very thin. It is singular no place can be adopted that would not be adopted offensive to inform the Public when the President is ready to receive—It places every body in a disagreable predicament & they are frequently unnecessarily mortified.9th We had a party to dine Mr Van Buren Mr Parrott Mr Ruggles Mr Gorham Mr Plumer Mr Dickinson Mr W Patterson Mr Taylor Mr P Little Mr Carter Genl Van Rensselaer. and three of the Gentlemen failed without an Apology—After dinner we went accompanied by six young Ladies to the Ball at the Assembly rooms where I was met by a party of ladies & Gentlemen and all the Corps Diplomatique—The young folks were much—to me these things become very insipid Several Cherokees were there who are nearly civilized one of them speaks English fluently and is quite a politician subscribing for the National Intelligencer that he may be informed of current events. Mrs Peter was there with her lovely daughter and we all returned at an early hour This was an attempt to encourage the Persons who had undertaken to build the rooms but I could only prevail upon three Members of Congress to patronize them. The Doctrine with them is—keep the people’s money when we get it and their pockets are made quite fat.10th We went out to pay visits to several Ladies—Were invited out to tea at Major Roberdeau’s but we were so fatigued that we declined determined to spend one Evening at home. We played Whist & Chess Genl Smyth’s Answer to Mr A has produced nothing but contempt.11th Went with Mrs Frye again to the Painter’s her Portrait will be very like & very pretty—In the Evening we went & took tea with her she endeavoured to make a party but all the Ladies declined much to my satisfaction—Played Loo and were all happy and merry—The City quite dull as to business in Congress.—12th Did not go out being quite indisposed—The young people went to the Capitol to hear Mr McIlvaine with whom they are not much pleased—He is a fine declaimer but persuasion does not hang on his lips—Mr Laborie called and trifled away half an hour—We passed the Evening alone—13th Paid usual visits—In the Evening Miss Kerr called for Mary and accompanied her to a party at Mrs Wirt’s which was chiefly for young people—Mrs Wirts family have been but little seen this Winter in consequence of the singular situation of their Son who either from vicious propensities or insanity has kept them in a state of fearful apprehension for many Months having twice attempted to commit suicide—My heart bleeds for the Parents who are both most worthy and good persons. The boys and I played Whist. Johnson Hellen who came from Montgomery last Thursday is a great acquisition to our Party—I called upon Mrs Roberdeau to invite Miss R. to come and spend a few days with us which she declined and we returned without her.14th Got through the drudgery of visits tolerably early—In the Evening had a party of upwards of two hundred fifty two Ladies being a much larger proportion than we have had this Winter. The Young Ladies amused themselves as usual and I was busily occupied in laughing & chatting with them all—Our meetings are on so easy a footing it is impossible for us to fear any thing like stiffness and we can always find amusement by changing our position and seeking variety in conversation. Among our guests Mr & Mrs Agg the Editor of the Washington Republican a violent partizan of Mr Calhoun Major Hamilton a new Member from Carolina who was also introduced to me. He is highly spoken of and much is expected of him15th I was quite unwell—Was invited to Tea at Mrs Graham’s and at Mrs Pleasanton’s but declined both in consequence of the indisposition of Mary. Mrs Smith Mr Laborie Mr d’ Espinville and Miss Forrest came and passed the Evening—The boys went to Mr Calvert’s to dine and from thence to Mrs Pleasantons where they danced and were much amused—16th Company at dinner—Genl P Reed Mr Blackledge Mr Macon Mr Mitchell Mr Archer Mr Chandler Mr Sterling Major Hamilton Mr Tomlinson Mr Hill Dr Kent Mr Moore Mr Barton Mr Seymour and the Gentlemen of the family—I was too much indisposed to dine with them. Miss Roberdeau Mary & myself dined in my dressing room the former having come to pay her promised visit. Mr Jarvis a celebrated painter from New York passed the Evening with us and we had a musical Evening—This Gentleman is said to be a Wit. He is facetious at least.17th Accompanied Miss Roberdeau to Mr Jarvis’s where she sat an hour for her picture. Mr J has taken excellent likenesses of Mr Crawford and Mr Calhoun. He is also painting likenesses of the Mexicans—The Minister is a small thick looking man whose countenance indicates little of any thing but good nature and self complacency—He is however distinguished in his own Country where he was a Lawyer by profession and a patriot which has caused his promotion to his present station. If Iturbide should remain in power this Gentleman may give stronger evidence of talents than we at present dream of. It is impossible for a man to do himself justice in  a Country in which they cannot speak a word of the Language. This is an opportunity for us to judge of the situation of our own Ministers abroad. In the Evening We went to Mrs Smith’s where we had a complete a frolic as you ever witnessed singing dancing playing and laughing. None of the party was more giddy than myself and I doubt if the youngest of the party enjoyed it more.18th Was much fatigued, went out however and took a long ride—then called at Mr Jarvis’s to invite him to Tea—In the Evening We had company Mr & Mrs Thornton Mrs & Miss Forrest Mr Smith Mr Jarvis Miss Roberdeau and the family Cards and music with one or two excellent Comic Songs from Mr Jarvis made the Evening pass pleasantly enough but I really felt almost exhausted.19th Went to Church with Miss Roberdeau Mary George and Mr Adams to hear Mr Baker—Heard of the death of poor Mr Lowndes which took place about a week after they sailed—The death of this Gentleman may be considered a National Loss. His talents his moral worth and his mild and persuasive abilities having ranked him very high in the estimation of his Countrymen. As a private individual he was beloved by all his friends—From my heart I pity his poor Wife whose situation under such circumstances must have been inexpressibly distressing for under the appearance of coldness of character she possesses much real sensibility. My acquaintance with her commenced at a very early period of her life—We passed the day alone and in the Evening amused ourselves with thread paper verses and Mr A came up and joined in our sport.—20th: It poured with rain very heavily the greater part of the morning but Miss Roberdeau returned home notwithstanding—The Boys had a party at dinner of young men of their own age or nearly. We of course dined with them. They left us early but became quite sociable as they went away—Mary was invited to Mrs Porters but the weather was too bad to admit of her going. The Evening Paper brought a heavy charge against the Editors of the National Intelligencer for having suppressed part of a report made to Congress unfavourable to Mr Crawford. This is a charge on which hangs the future prospect of Mr Gales and if proved true will cause his ruin—The fact of his having constantly garbled the Congressional speeches operates most unfavourably for them and I rather think they have cause to tremble. How many things are brought to light by the infuriate rage of party spirit which would more be heard were not the passions of men excited by political intrigue.The day was lovely and I was induced to ride out and pay visits at the Capitol Hill to Mrs. Genl Smith and Miss Spear and Mrs Livingston. Mrs Sergeant called but by some accident was denied admittance. Mr A— told me a good anecdote.  A Gentleman called at the Department and was shown into his room upon entering which he asked Mr A if he was Mr Adams he said he was Was he Secretary of State Yes he had that honor He took a Chair with his hat on and said he had come from Virginia and that he was determined not to leave the City without having seen him. Mr A made many inquiries concerning his farm the State of Virginia Agriculture generally and they continued to converse very sociably above an hour when the Gentleman took leave observing that he was perfectly satisfied—This was a man who was not to be gulled by the stories propagated about Mr A’s manners &c—which it has been so much the fashion to decry and he was resolved to judge for himself—In the Evening we had upwards of a hundred—but not more than twenty Ladies. The Corps Diplomatique excepting Mr Canning and mite not excuses it being the anniversary of Louis 16th decapitation which is always strictly celebrated by the French Legation by high Mass and all the funeral Pomp which the Roman Catholic Church admits in this Place—The other Legations generally pay the compliment of attendance—But Mr Canning said he thought the morning Service quite sufficient and that there could be no impropriety in visiting so sober a Person as the Secretary of State and if they were affronted he should shelter himself under that plea. Mr & Mrs McKim a New Member from Maryland and his Lady said to be so immensely wealthy were here for the first time. She is handsome but not so beautiful as I had heard. A Mr Maulsby and Mr Emery two of the Governor’s Council from Annapolis were likewise here—They danced as usual Mr Thompson and his daughter Louisa also came to my great astonishmentas it is said their eldest Daughter is to be married tomorrow—This is altogether a singular Marriage more particularly as there is no French Minister here—She is to marry the Secretary of Legation and is to continue in her father’s house a thing altogether singular he being one of the Cabinet Council and Minister of State. There is something awkward in this business which in any other country might lead to disagreeables—They are to receive on Thursday and Friday of the next week and I am invited to both—The City will be crowded next week and the dissippation will be oppressive—It is so dark I cannot see and am very glad you still find my journal amusing—
				
					
				
				
			